department of the treasury internal_revenue_service washington d c 21ll62204 q tax_exempt_and_government_entities_division mar u i l xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx legend taxpayer a plan x iray financial_institution companyc amount d amount e amount f individual m individual n xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx bank n date date2 date date4 date dear xxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date october and date in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of a check dated date1 for amount d from plan x taxpayer a represents that his failure to rollover amount d was due to errors committed by financial_institution b taxpayer a was employed by company c company c maintained plan x in which taxpayer a was a participant in january taxpayer a retired from company c with the knowledge that he would receive a distribution from plan x in taxpayer a represents that he planned to rollover all or part of the distribution from plan x into ira y taxpayer a received a check dated date for amount e issued by financial_institution b taxpayer a represents that the stub attached to the check indicated amount f was taxable in early date taxpayer a contacted individual m to initiate a rollover into ira y after reading the information that came with the check which indicated a taxable_amount that was separate from the amount of the check individual m was not sure that the distribution could be rolled over unsure of how to proceed on date taxpayer a deposited amount e into his savings account with bank n within the 60-day rollover period on date taxpayer a met with a representative of bank n and was told that amount f was the taxable_amount with this information taxpayer a did not believe he could rollover the check for amount e and was expecting that amount f would be shown on the form_1 099-r however after the 60-day rollover period on date taxpayer a received form_1 099-r which shows that amount d is the taxable_amount taxpayer a contacted individual n to verify the accuracy of the form_1 099-r on date taxpayer a was told that the form 1099-r was correct individual n also mentioned to taxpayer a that financial_institution b usually provides written notice explaining the distribution rollover options taxpayer a represents that he did not receive the notice until date which was after the 60-day rollover period based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides that an eligible_retirement_plan includes i an eligible retirement account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code ----------------------------- ------ sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the day period was due to errors committed by financial_institution b taxpayer a represents that the erroneous information given on the check stub caused taxpayer a and his financial advisors to believe the distribution of amount d did not qualify for a rollover taxpayer a further represents that if he had received the rollover notice required under sec_402 of the code prior to the distribution he would have requested a direct_rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute an amount not to exceed amount d into a rollover ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter please contact xxxxxxxxxxxx xxxxxxxxxxxxx at xxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours akrp flv carolyn e zimmerman acting manager jt employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
